DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The nonstatutory double patenting rejections are withdrawn.
The rejection under 35 U.S.C. 103 as being unpatentable over Steiner (US 2014/0287641) is maintained in part.
Allowable matter is indicated.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 2014/0287641).
Steiner teaches an aerogel layered (laminated) structure [Abstract] with polysiloxane [0088].  Thicknesses of 100 µm or less are taught [0095]. Silica particles are taught as well [0065].
The reference does not appear to provide that the aerogel laminate is in the shape of a roll.  Still, changing the shape of the laminate is considered to be a matter of choice which a 
It would have been obvious for an aerogel layered (laminated) structure with polysiloxane and thicknesses of 100 µm or less, as taught by Steiner, to have a rolled structure, as a matter of choice for a person of ordinary skill in the art, because the reference is directed to  aerogel layered (laminated) structures.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments and Indication of Allowable Matter
The Amendment, Terminal Disclaimer, and Remarks, all filed December 22, 2020, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the rejection of claim 1 over Steiner, the applicant argues:  “The Office Action erroneously concludes an aerogel laminate roll is obvious by citing a section of the MPEP.  Specifically, the Office Action provides no articulated reasoning with rational underpinning to support that the structure as claimed would have been obvious over the art.”
The argument is not persuasive because articulated reasoning has been provided.  As stated in the previous Office Action and repeated above, Steiner teaches an aerogel layered (laminated) structure and thicknesses of 100 µm or less.  Of course the layered structure provides support.  Changing the shape of the laminate is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

The urging is not persuasive.  The Hermans decision does not appear to be binding precedent, and further, the facts in that case are clearly distinguishable.  The prior art in that case did not disclose a compartment with the wall structures, side surfaces, and other structural features claimed.  Hermans, p. 6.  With respect to present claim 1, by contrast, the aerogel laminate is taught and the only difference appears to be that the laminate is wound around a roll core.  No additional structure is added and only the shape is modified.
The applicant asserts that the claimed aerogel laminate roll provides improved handling properties.  However, evidence has not been provided which shows unexpectedly better results commensurate with the scope of present claim 1.  MPEP 716.02(d).  Attorney arguments also cannot take the place of evidence.  MPEP 716.01(c), II.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references, alone or in combination, teaches or suggests an aerogel laminate roll with an aerogel laminate wound around a roll core, having a thickness of 200 µm or less, and containing a structure derived from polysiloxane of formulae (2) or (3), along with all the other limitations presently claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765